EXHIBIT 10.6.1
AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“Amendment”) is made as of February 1, 2010, by and between CONEXANT SYSTEMS,
INC., a Delaware corporation (“Seller”), and CITY VENTURES, LLC, a Delaware
limited liability company (“Buyer”).
RECITALS:
     A. Seller and Buyer previously entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated January 12, 2010 (the
“Agreement”), concerning the Property. Capitalized terms not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
     B. Seller and Buyer have agreed upon the form of Data Center Lease and Flex
Space Lease and desire to add such forms to the Agreement as Exhibits H-2 and
H-3, respectively.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants and agreements contained in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree to amend the Agreement as follows:
     1. Form of Data Center Lease. The form of Data Center Lease attached hereto
as Exhibit H-2 is hereby added to Exhibit H-2 of the Agreement. All references
in the Agreement to the Data Center Lease shall hereafter mean the form of Data
Center Lease attached hereto as Exhibit H-2.
     2. Form of Flex Space Lease. The form of Flex Space Lease attached hereto
as Exhibit H-3 is hereby added to the Agreement as Exhibit H-3. All references
in the Agreement to the Flex Space Lease shall hereafter mean the form of Flex
Space Lease attached hereto as Exhibit H-3.
     3. Miscellaneous.
          (a) Effect of Amendment. Except to the extent the Agreement is
modified by this Amendment, the remaining terms and conditions of the Agreement
shall remain unmodified and in full force and effect. In the event of conflict
between the terms and conditions of the Agreement and the terms and conditions
of this Amendment, the terms and conditions of this Amendment shall prevail and
control.
          (b) Entire Agreement. The Agreement, together with this Amendment,
embodies the entire understanding between Seller and Buyer with respect to its
subject matter and can be changed only by an instrument in writing signed by
Seller and Buyer.
          (c) Counterparts. This Amendment may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one in the same
Amendment.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first set forth above.

            “SELLER”

CONEXANT SYSTEMS, INC., a Delaware corporation
      By:   /s/ Mark Peterson       Its: Mark Peterson, Senior Vice President, 
      Chief Legal Officer and Secretary       “BUYER”

CITY VENTURES, LLC, a Delaware limited liability company
      By:   /s/ R. Mark Bucklund       Its: R. Mark Buckland, President         
 

2